Citation Nr: 1513103	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2011, the Board remanded this claim for further development, to include obtaining VA treatment records and Social Security records.  In August 2014, the Board remanded this claim in order to provide the Veteran with a VA examination and obtain a medical opinion regarding the nature and etiology of the Veteran's claimed psychiatric disorder.  There has been substantial compliance with the actions requested in the Board's Remand and the case has returned to the Board for appellate consideration.  

The Veteran requested a hearing before the Board.  A Veterans Law Judge, who is no longer employed by the Board, conducted the requested hearing in March 2011. A transcript is associated with the claims file.  Thereafter, the Veteran was offered the opportunity to have an additional hearing.  A second hearing was conducted in February 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

An acquired psychiatric disorder, to include a major depressive disorder, which was initially diagnosed many years after the Veteran's discharge from service, was not shown during service, and is not shown to be related to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder, to include a major depressive disorder, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a December 2007 letter, sent prior to the initial unfavorable decision issued in September 2008, advised the Veteran of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's personnel records, service treatment records, VA treatment records, Social Security Administration (SSA) records, a VA examination report, and lay statements from the Veteran.  The Board acknowledges that the Veteran alleged in an October 2008 statement that he was treated for depression at the Houston VA Medical Center (VAMC) in 1981 or 1982.  Because the earliest treatment records associated with the claims file from the Houston VAMC were dated in 1996, the Board remanded this claim in order to procure any outstanding, earlier treatment records.  In September 2011, the Houston VAMC indicated the earliest records available were from 1996.  Moreover, the Board notes that the Veteran testified at the March 2011 hearing that he first started going to the VA for medical treatment in 1997 or 1998 and that he was first diagnosed with depression in 2005.  Accordingly, the Board finds that all available VA treatment records have been obtained and associated with the claims file.  Neither the Veteran, nor his representative, has identified any other evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

The record also reflects that the Veteran underwent a VA examination to evaluate his psychiatric disorder in September 2014.  The report from this examination has been included in the claims file for review.  This examination involved a review of the Veteran's claims file and a thorough examination of the Veteran.  The Board finds that this opinion is adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board also finds that the most recent examination report substantially complies with its August 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in February 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  In addition, in the remand following the Board hearing, the undersigned gave the Veteran the opportunity to undergo a VA examination in order to obtain a medical opinion regarding the nature and etiology of the Veteran's claimed disorder.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, which he contends is related to his active service.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background 

Service treatment records show no complaints of or treatment for an acquired psychiatric disorder.  In connection with his March 1971 separation examination, the Veteran denied having experienced trouble sleeping, frequent nightmares, depression or excessive worry, and nervous trouble of any sort.  

VA treatment records from 1996 to 2003 are negative for any complaints, treatment, or diagnosis of a psychiatric disorder.  

In April 2003, the Veteran had a positive depression screen during a routine VA primary care visit, but he "refuse[d] any further work-up for Depression as recommended by the provider following a preliminary positive Depression screen."  A September 2003 VA treatment record shows a negative depression screen.  

In March 2004, the Veteran called the VAMC and reported that he was "so nervous, my eyes are blurry, and I am seeing double, I am sweating."  The Veteran indicated that he drank four cans of beer for the past 37 years and that the last time he had a drink was one week ago.  The Veteran indicated that he was depressed and confused.  The telecare nurse advised the Veteran to come to the VAMC for treatment.  On a follow-up call the next day, the Veteran reported that was feeling better and did not need to come to the VAMC to have his condition evaluated.  

Depression screens in July 2004 and July 2005 were negative.  In May 2007, the Veteran had a positive depression screen.

During an Agent Orange Registry examination in January 2008, the Veteran denied sleep difficulties, depression, anxiety, nightmares, and flashbacks.  A July 2008 depression screen was negative.  

In an October 2008 statement, the Veteran claimed that he was first diagnosed with anxiety and/or depression in 1981 or 1982 at the Houston VAMC and that he was currently being treated for anxiety and/or depression through the College Station Community Based Outreach Clinic (COBC).  

In June and October 2009, during routine primary care visits at the College Station COBC, the Veteran reported occasional depression when he gets bills, but he refused any medication or other treatment.   During a primary care visit in January 2010, the Veteran denied depression.

At a June 2010 primary care visit, the Veteran reported that he was depressed because he lost his job.  His primary care physician prescribed Paxil.  In July 2010, the Veteran reported that his depression was getting better.  In August 2010, September 2010, and March 2011, the Veteran reported that his depression was stable.  

In June 2011, the Veteran reported that his depression was worse and that he would like a referral to mental health.  

At an August 2011 psychiatric consultation, the Veteran reported that he was not sleeping well.  He stated that he wakes up every morning at 3 a.m.  The Veteran discussed his wife's death in 2005 and his physical health problems.  The Veteran was diagnosed with moderate depression.  

At a January 2012 psychiatric consultation, the Veteran reported that he was still not sleeping well.  In February 2012, the Veteran reported that his increased medication dosage had helped his sleeping problem and that he is getting 6.5 hours of restful, uninterrupted sleep.   At a May 2012 psychiatric consultation, the Veteran reported that his mother died.  He also indicated that he was sleeping better, but "it is not perfect yet."  In August 2012, the Veteran reported that he was not sleeping and his medication was changed.

At a December 2012 psychiatric consultation, the Veteran reported that he was sleeping well.  He also discussed that he owed a large sum of money to the IRS.  At psychiatric consultations in April 2013, August 2013, October 2013, February 2014, and June 2014, the Veteran generally discussed his financial and physical health problems.  

SSA records were reviewed.  On an adult function report dated in February 2011, the Veteran reported that "being depressed keeps me awake until I take my prescription medicine."  The Veteran was awarded disabilities benefits for diabetes and hypertension in May 2011.  

At the March 2011 hearing, the Veteran testified that his psychiatric disorder did not come about during service.  The Veteran indicated that it came about "later on."  The Veteran testified that he was supposed to go to Vietnam, but because his younger brother was already in Vietnam, the Veteran was rerouted to Okinawa.  The Veteran stated that his brother served two tours in Vietnam and got a dishonorable discharge due to drug use.  The Veteran indicated that this was unpleasant to him.  The Veteran testified that after Vietnam, his brother's life went downhill and that his brother died in 2010.  The Veteran indicated that he wondered "what would happen if I would have went [to Vietnam], I would've been the same way or worse."  The Veteran testified that he was first diagnosed with anxiety and depression in 2005 and that he believes that his brother's time in Vietnam was the cause of his psychiatric problems.  The Veteran also testified that he stopped working in 2008, in part, because of his psychiatric disabilities.  The Veteran testified that he received all of his treatment through VA and that he first started going to the VA for medical care in "maybe '97 or '98."  

At the February 2013 hearing, the Veteran testified that his anxiety and depression were related to being in an environment during service where pesticide spraying occurred.  The Veteran indicated that he was not given any protective gear, which caused him anxiety.  The Veteran also reiterated his story about his brother getting sent to Vietnam instead of him.  The Veteran testified that his brother died from Agent Orange.  The Veteran explained that he feels guilty that his brother was sent to Vietnam, while he was not, because his brother volunteered after he was drafted.  The Veteran testified that since his brother died three years ago, he has thought about getting sent to Okinawa instead of Vietnam every morning at 3 a.m. so that he cannot sleep.  He testified that since his brother died, he has been feeling guilty, depressed, and anxious.

The Veteran was afforded a VA examination in September 2014.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported that his brother going to Vietnam while he went to Okinawa "worried him and comes up on him and [he] can't sleep."  The Veteran reported that while he was stationed in Okinawa he was having nightmares and would wake up sweating.  He reported that he thinks he saw someone for this problem and that he thinks they gave him sleep medication.  He reported that he only took the medication for a few months.  The Veteran reported that he has sleep problems.  He indicated that he often wants to be by himself.  He reported that he feels guilty that his brother went to Vietnam because his brother used drugs afterward and died of liver problems.  The Veteran endorsed crying spells, but did not endorse anxiety or panic.

The examiner diagnosed the Veteran with unspecified depressive disorder.  The examiner opined that the Veteran's unspecified depressive disorder is less likely than not caused by or a result of his military service, or events that occurred while in service.  The examiner acknowledged and discussed the Veteran's statements that he sought treatment for a sleeping problem while in service.  However, the examiner also noted that no such treatment is documented in the service treatment records and that the Veteran's statements are contradicted by later treatment records.  The examiner also noted that the Veteran first sought treatment for depression in 2010, approximately 43 years after military service, and that the treating providers did not cite any military experiences as the cause of his depression, but rather cited financial problems and his deteriorating health as reasons for his depression.  

Analysis

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder.

As an initial matter, the Board notes that the Veteran has been diagnosed with a depressive disorder.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.

As noted above, the Veteran's service treatment records contain no complaints or treatment related to a psychiatric disorder.  Following service separation, the evidence of record shows no complaints, diagnosis, or treatment for a psychiatric disorder until 2003.  The absence of post-service findings, diagnosis, or treatment for over 30 years after service is one factor that tends to weigh against a finding of continuous psychiatric disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board finds it probative that the Veteran sought treatment for multiple physical ailments during that time period, but failed to report symptoms of any type of psychiatric disorder.  The Board acknowledges the Veteran's statement that he was first diagnosed with a psychiatric disorder in 1981 at a VAMC.  As noted above, this statement is contradicted by other evidence of record, including the Veteran's own statements that he was first diagnosed with depression in 2005 and his testimony that he first sought treatment through VA in approximately 1997.  Moreover, even accepting the Veteran's contention that he was first diagnosed with a psychiatric disorder in 1981, this was still 10 years after service separation.  

The Board also acknowledges the Veteran's recent assertions that he first experienced anxiety and depression while serving in Okinawa and that he was treating for sleeping problems while in service.  See September 2014 VA Examination Report.  The Veteran is competent to report psychiatric symptoms during military service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

In the present case, the Board finds that the Veteran's recent statements regarding onset and continuity of his psychiatric symptoms are not credible for several reasons.  

First, the Veteran has made inconsistent statements regarding the onset of his psychiatric disorder.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  Specifically, at his first hearing, the Veteran testified that he first experienced depression and anxiety after service.  Similarly, the Veteran testified at the second hearing that his psychiatric symptoms started three years prior, when his brother died.  Additionally, the Veteran specifically denied having any symptoms of depression, excessive worry, or nervous trouble at the time of his separation from service in 1971.  Thus, there is affirmative lay and medical evidence showing that he did not have a psychiatric disorder at the time of his separation from service, which is somewhat inconsistent with the Veteran's lay assertions decades later.

Moreover, the Veteran's contention that he has suffered from psychiatric problems since service is also inconsistent with other evidence.  As noted above, the first medical evidence of any psychiatric symptoms is dated in 2003, over 30 years after discharge.  This lack of medical treatment tends to undermine the veracity of the Veteran's more recent statements that he has experienced psychiatric symptoms continually since service.  Furthermore, the Veteran specifically denied psychiatric symptoms during VA treatment from 1996 to 2003, and most recently, at an Agent Orange Registry examination in January 2008.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

The Board also finds it significant that the Veteran's first application for compensation, filed in November 2005, did not include or mention a psychiatric disorder.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  This suggests to the Board that there was no pertinent psychiatric disorder symptomatology at that time.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience psychiatric symptoms until decades after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

There is also no competent evidence or opinion even suggesting that there exists a medical nexus between any currently diagnosed psychiatric disorder and service.  In this regard, post-service VA treatment records show that the Veteran consistently related his depression to financial difficulties or physical health problems.  In seeking psychiatric treatment, the Veteran variously attributed his symptoms to alcohol withdrawal, losing his job, paying bills, and his declining health.  The Veteran never mentioned or discussed any military experiences in seeking treatment for a psychiatric disorder.  

Moreover, the September 2014 VA examiner opined that the Veteran's current depressive disorder is less likely than not related to his service and more likely related to financial difficulties and other health problems.  Although the VA examiner emphasized that service treatment records were silent for psychiatric treatment, as well as the length of time before the Veteran sought treatment after service, this does not render the opinion inadequate.  A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  However, in the present case, as discussed in detail above, the Board has found that the Veteran's lay statements regarding onset and continuity to not be credible.  Implicit in the examiner's rationale was that if the Veteran's psychiatric symptoms had been significant, he would have sought treatment earlier.  Moreover, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Overall, the September 2014 VA medical opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's medical records.  There is no contrary medical opinion of record.

The Board also acknowledges any assertion by the Veteran that his psychiatric disorder is related to his military service.  Again, although lay persons are competent to provide opinions on some medical issues, determining the etiology of his acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report psychiatric symptoms, any opinion regarding nature and etiology of his acquired psychiatric disorders requires medical expertise that the Veteran has not demonstrated.  See Jandreau, supra.  As such the Board assigns no probative weight to the Veteran's assertions that his acquired psychiatric disorder is related to service.  

In regard to continuity of symptoms, the Board finds that the Veteran's claimed psychiatric disorder, as it involves a psychosis, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a) . Walker, 708 F.3d at 1331.  However, as noted above, the Board finds that the Veteran has not provided credible testimony that his symptoms of a psychiatric disorder have continued since service discharge.  See Buchanan, 451 F.3d at 1336-37; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Accordingly, service connection based on continuity of symptomatology is not warranted.

Lastly, there is no evidence of record that the Veteran's psychiatric disorder manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with any psychiatric disorder until June 2010, 40 years after discharge from service. 

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's psychiatric disorder and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


